EXHIBIT 10.1

 

EXECUTION COPY

 

____________________

STOCK PURCHASE AGREEMENT

____________________

 

Between

SHENZHEN HUAWEI INVESTMENT & HOLDING CO., LTD.

and

3COM TECHNOLOGIES

 

 

 

Dated as of December 22, 2006

 


--------------------------------------------------------------------------------



 

 

[Table of Contents Omitted]

 


--------------------------------------------------------------------------------



 

 

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 22, 2006,
between SHENZHEN HUAWEI INVESTMENT & HOLDING CO., LTD., a limited liability
company organized and existing under the laws of the People’s Republic of China
(the “Seller”), and 3COM TECHNOLOGIES, a corporation organized under the laws of
the Cayman Islands (the “Purchaser”).

WHEREAS, the Seller owns 4,755,450 ordinary shares, US$1 par value per share
(the “Shares”), of Huawei-3Com Co., Limited, a company incorporated and existing
under the Companies Ordinance (Chapter 32 of the laws of Hong Kong) (the
“Company”), representing 49% of the issued and outstanding Shares (the “Sale
Shares”);

WHEREAS, the Seller, the Purchaser and the Company are parties to a
shareholders’ agreement, dated November 15, 2003, as amended on July 31, 2004
and January 27, 2006 (such agreement, as amended, the “Shareholders’
Agreement”);

WHEREAS, pursuant to section 8.02 of the Shareholders’ Agreement, the Seller has
accepted an offer by the Purchaser to purchase all of the Seller’s Equity
Equivalents (as defined in the Shareholders’ Agreement) at the Bid Price (as
defined in the Shareholders’ Agreement) of $185.47 (rounded to the nearest
penny) per Share, as specified in a notice given by the Purchaser to the Seller
on November 23, 2006 (the “Bid”); and

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Sale Shares, upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller
and the Purchaser hereby agree as follows:

ARTICLE I

 

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority or third party.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Shenzhen, Hong
Kong or New York.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the

 

2

 


--------------------------------------------------------------------------------



 

possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
lease, license, encumbrance, servient easement, adverse claim, reversion,
restrictive covenant, condition or restriction of any kind, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership, or any right of termination, amendment,
acceleration, suspension, revocation, cancellation, right of first refusal,
right of first offer, put right, obligation to tender or similar transfer
restriction.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

“IRSO” means the Inland Revenue Stamp Office of the Government of Hong Kong.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“MOFCOM” means the Ministry of Commerce of the PRC.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.

“PRC” means the People’s Republic of China.

“Purchase Price Bank Account” means a bank account in the PRC or outside of the
PRC to be designated by the Seller in a written notice to the Purchaser at least
three Business Days before the Closing.

“SAFE” means the State Administration of Foreign Exchange of the PRC.

“Stamp Duty Ordinance” means the Stamp Duty Ordinance (Chapter 117 of the Laws
of Hong Kong).

“Subsidiary” means, with respect to any Person, any other Person of which such
Person (either alone or through or together with any other Subsidiary) owns or
has rights to

 

3

 


--------------------------------------------------------------------------------



 

acquire, directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such other Person.

“working day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Beijing.

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

Definition

 

Location

“Agreement”

Preamble

“Bid”

Recitals

“Closing”

2.04

“Company”

Recitals

“Final Stamp Duty”

2.07

“ICC Rules”

8.10

“Local MOFCOM”

Exhibit 3.04

“Purchaser”

Preamble

“Purchase Price”

2.02

“Sale Shares”

Recitals

“Seller”

Preamble

“Shareholders’ Agreement”

Recitals

“Shares”

Recitals

 

SECTION 1.03. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a)           when a reference is made in this Agreement to an Article, Section
or Exhibit, such reference is to an Article or Section of, or an Exhibit of,
this Agreement unless otherwise indicated;

(b)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

(c)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”

(d)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

(e)           all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

4

 


--------------------------------------------------------------------------------



 

 

(f)            the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

(g)           references to a Person are also to its successors and permitted
assigns; and

(h)           the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

ARTICLE II

 

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Sale Shares. Upon the terms and subject
to the conditions of this Agreement, at the Closing, the Seller shall sell,
assign, transfer, convey and deliver to the Purchaser, and the Purchaser shall
purchase from the Seller, all right, title and interest of the Seller in and to
the Sale Shares.

SECTION 2.02. Purchase Price. The purchase price for the Sale Shares shall be
$882 million (the “Purchase Price”).

SECTION 2.03. Purchase Price Bank Account. If the Seller wishes to designate a
bank account outside the PRC to be the Purchase Price Bank Account, the Seller
shall, promptly after the date of receipt of the relevant approval referred to
in paragraph (a) of Exhibit 3.04 (or earlier if permitted under applicable
Laws), make appropriate applications to SAFE for any approvals required for the
receipt by the Seller of the Purchase Price in such bank account. If any such
approval is not obtained within twenty (20) working days after the date on which
the Seller submits an application to SAFE, the Seller shall designate a bank
account in the PRC to be the Purchase Price Bank Account and shall promptly
amend or file appropriate applications with SAFE to reflect such change.

SECTION 2.04. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Sale Shares contemplated by this Agreement shall
take place at a closing (the “Closing”) to be held at the offices of Shearman &
Sterling LLP, 12th Floor, East Tower, Twin Towers, B-12 Jianguomenwai Dajie,
Beijing, 100022 at 10:00 a.m. Beijing time on the sixth Business Day following
actual receipt of notification in writing of the satisfaction or waiver of the
conditions to the obligations of the parties hereto set forth in Section 6.01(b)
and Section 6.02(b) (provided that both parties have actually received such
notice) or at such other place or at such other time or on such other date as
the Seller and the Purchaser may mutually agree upon in writing. Each party
shall promptly notify the other in writing of the satisfaction (or waiver) of
the conditions set forth in Section 6.01(b) and Section 6.02(b) upon becoming
aware of the same.

SECTION 2.05. Closing Deliveries by the Seller. At the Closing, the Seller shall
deliver or cause to be delivered to the Purchaser:

(a)        duly executed sold notes in a form complying with the Stamp Duty
Ordinance in respect of the Sale Shares completed in favor of the Purchaser;

 

5

 


--------------------------------------------------------------------------------



 

 

(b)        duly executed and valid instrument(s) of transfer in respect of the
Sale Shares completed in favor of the Purchaser together with duly executed
powers of attorney or other authorities under which any of the transfers have
been executed;

(c)

original share certificates in respect of the Sale Shares issued to the Seller;

(d)

a receipt for the Purchase Price;

 

(e)        a certificate of a duly authorized officer of the Seller certifying
as to the matters set forth in Section 6.02(a);

(f)         certified copies (or other evidence) of all valid approvals or
authorizations of, filings or registrations with, or notifications on, all
Governmental Authorities required to be obtained, filed or made by the Seller;

(g)        a copy (certified by a duly appointed officer as true and correct) of
a resolution of the shareholders of the Seller authorizing the execution and
delivery of and performance of the Seller’s obligations under this Agreement and
the consummation of the transactions contemplated hereby (including the approval
of the registration of the transfer in respect of the Sale Shares referred to in
Section 2.05(b) and the resignations referred to in Section 2.05(h); and

(h)        the resignation letters, duly executed as a deed and effective as of
the Closing Date, of each of the persons designated by the Seller to serve as
directors of the Company and/or the Company’s subsidiaries, as applicable,
pursuant to the Shareholders’ Agreement, resigning from all of their positions
with the Company and/or the Company’s subsidiaries (as director, officer,
employee, consultant or otherwise).

SECTION 2.06. Closing Deliveries by the Purchaser. At the Closing, the Purchaser
shall deliver or cause to be delivered to the Seller:

(a)        subject to Section 8.01(b), the Purchase Price by wire transfer in
immediately available funds to the Purchase Price Bank Account;

(b)        a certificate of a duly authorized officer of the Purchaser
certifying as to the matters set forth in Section 6.01(a);

(c)        certified copies (or other evidence) of all valid approvals or
authorizations of, filings or registrations with, or notifications on, all
Governmental Authorities required to be obtained, filed or made by the
Purchaser; and

(d)        a copy (certified by a duly appointed officer as true and correct) of
a resolution of the board (as necessary to provide valid authorization) of the
directors of the Purchaser (or, if required by Law or its constitutional
documents, its shareholders) authorizing the execution and delivery of and
performance of the Purchaser’s obligations under this Agreement and the
consummation of the transactions contemplated hereby.

 

6

 


--------------------------------------------------------------------------------



 

 

SECTION 2.07. Purchaser’s Obligation. The Purchaser shall (i) cause the duly
executed transfers and the bought and sold notes to be lodged with the IRSO for
stamping within the period specified in the Stamp Duty Ordinance, and (ii) pay
to the IRSO an amount equal to the ad valorem stamp duty payable on the sale and
purchase of the Sale Shares (the “Final Stamp Duty”).

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as follows:

SECTION 3.01. Organization, Authority and Qualification of the Seller. The
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all necessary
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The Seller is duly licensed or qualified to do business and is in good standing
in each jurisdiction which the properties owned or leased by it or the operation
of its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed, qualified or in good standing would
not materially and adversely affect the ability of the Seller to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement. The execution and delivery of this Agreement by the Seller, the
performance by the Seller of its obligations hereunder and the consummation by
the Seller of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of the Seller and its stockholders. This
Agreement has been duly executed and delivered by the Seller, and (assuming due
authorization, execution and delivery by the Purchaser) this Agreement
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.



 

7

 


--------------------------------------------------------------------------------



 

 

SECTION 3.02. Ownership of the Sale Shares. The Seller has good and valid title
to, and owns all right, title and interest (legal and beneficial) in the Sale
Shares being transferred by it pursuant to this Agreement, free and clear of all
Encumbrances.

SECTION 3.03. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.04 have been obtained, all filings and
notifications listed in Exhibit 3.04 have been made and any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to the Purchaser, the execution, delivery and
performance of this Agreement by the Seller do not and will not (a) violate,
conflict with or result in the breach of any provision of the Articles of
Incorporation, the business license or bylaws (or similar organizational
documents) of the Seller, or (b) conflict with or violate in any material
respect any Law or Governmental Order applicable to the Seller or any of its
respective assets, properties or business, or (c) conflict in any material
respect with, result in any material breach of, constitute a material default
(or event which with the giving of notice of a lapse of time, or both, would
become a material default) under, or result in the creation of any Encumbrances
on, or give rise to any loss of material rights under, or otherwise materially
and adversely affect the Sale Shares pursuant to any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which it is a party or pursuant to which any
of the Sale Shares is bound or affected.

SECTION 3.04. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by the Seller do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority, except (a) as described in Exhibit
3.04, (b) where failure to obtain such consent, approval, authorization or
action, or to make such filing or notification, would not prevent or materially
delay the consummation by the Seller of the transactions contemplated by this
Agreement or (c) as may be necessary as a result of any facts or circumstances
relating solely to the Purchaser or any of its Affiliates.

SECTION 3.05. Litigation. As of the date hereof, no Action by or against the
Seller is pending or, to the best knowledge of the Seller, threatened, which
could affect the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller as follows:

SECTION 4.01. Organization and Authority of the Purchaser. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all necessary corporate power
and authority to enter into

 

8

 


--------------------------------------------------------------------------------



 

this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The Purchaser is duly licensed or qualified to
do business and is in good standing in each jurisdiction which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so
licensed, qualified or in good standing would not adversely affect the ability
of Purchaser to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement. The execution and delivery by the
Purchaser of this Agreement, the performance by the Purchaser of its obligations
hereunder and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of the Purchaser. This Agreement has been duly executed and delivered by the
Purchaser, and (assuming due authorization, execution and delivery by the
Seller) this Agreement constitutes the legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms.

SECTION 4.02. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 4.03 have been obtained, all filings and
notifications listed in Exhibit 3.04 have been made and any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to the Seller, the execution, delivery and
performance of this Agreement by the Purchaser do not and will not (a) violate,
conflict with or result in the breach of any provision of its Memorandum and
Articles of Association, Articles of Incorporation, the certificate of
incorporation or bylaws (or similar organizational documents) of the Purchaser,
or (b) conflict with or violate in any material respect any Law or Governmental
Order applicable to the Purchaser or any of its respective assets, properties or
business, or (c) conflict in any material respect with, result in any material
breach of, constitute a material default (or event which with the giving of
notice of a lapse of time, or both, would become a material default) under, or
give rise to any loss of material rights under, or otherwise materially and
adversely affect, the Sale Shares pursuant to any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which it is a party.

SECTION 4.03. Governmental Consents and Approvals. The execution, delivery and
performance by the Purchaser of this Agreement do not and will not require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority, except (a) as described in Exhibit
3.04, (b) where failure to obtain such consent, approval, authorization or
action, or to make such filing or notification, would not prevent or materially
delay the consummation by the Purchaser of the transactions contemplated by this
Agreement or (c) as may be necessary as a result of any facts or circumstances
relating solely to the Seller or any of its Affiliates.

SECTION 4.04. Financing. The Purchaser will, at the Closing, have sufficient
immediately available funds to pay, in cash, the Purchase Price and all other
amounts payable pursuant to this Agreement or otherwise necessary to consummate
all the transactions contemplated hereby.

SECTION 4.05. Litigation. As of the date hereof, no Action by or against the
Purchaser is pending or, to the best knowledge of the Purchaser, threatened,
which

 

9

 


--------------------------------------------------------------------------------



 

could affect the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby.

ARTICLE V

 

ADDITIONAL AGREEMENTS

SECTION 5.01. Regulatory and Other Authorizations; Notices and Consents

(a)        Each of the parties shall use its reasonable best efforts to promptly
obtain all authorizations, consents, orders and approvals of all Governmental
Authorities and officials that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and shall cooperate fully with each other in promptly seeking to obtain all such
authorizations, consents, orders and approvals. Without limiting the generality
of the foregoing, (i) the Seller shall, promptly after the date hereof, make
appropriate applications to or filings with the relevant Governmental
Authorities for the approvals set forth in paragraphs (a) and (b) of Exhibit
3.04, (ii) the Purchaser shall, promptly after the date hereof, make appropriate
applications to or filings with the relevant Governmental Authorities as
contemplated by paragraph (c) of Exhibit 3.04, and (iii) each party shall supply
as promptly as practicable to the appropriate Governmental Authorities any
additional information and documentation that may be requested pursuant to
applicable Laws.

(b)        Each party shall notify the other promptly upon the receipt of: (i)
any comments from any officials of any of the Governmental Authorities in
connection with any filings made in connection with transactions contemplated by
this Agreement and (ii) any request by any officials of any of the Governmental
Authorities for amendments or supplements to any filings or information provided
to comply in all material respects with any Law, and permit the other party to
review in advance any proposed communication by such party to any Governmental
Authority.

 

SECTION 5.02. Notifications. Until the Closing, each party hereto shall promptly
notify the other party in writing of any fact, change, condition, circumstance
or occurrence or nonoccurrence of any event of which it is aware that will or is
reasonably likely to result in any of the conditions set forth in Article VI of
this Agreement becoming incapable of being satisfied.

SECTION 5.03. Further Action. The parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under applicable Law, and to
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.

 

10

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

 

CONDITIONS TO CLOSING

SECTION 6.01. Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a)        Representations, Warranties and Covenants. The representations and
warranties of the Purchaser in this Agreement shall be true and correct on and
as of the date of this Agreement, and shall be true and correct on and as of the
date of Closing as though such representations and warranties were made on and
as of such date (except for representations and warranties which address matters
only as to a specified date, which representations and warranties shall be true
and correct with respect to such specified date), except where the failure of
such representations or warranties to be true and correct would not,
individually or in the aggregate with other such failures to be true and
correct, materially and adversely affect the ability of the Purchaser to
consummate the sale of the Sale Shares. The Seller shall have received a
certificate to such effect signed on behalf of the Purchaser by a duly
authorized officer of the Purchaser.

(b)        Governmental Approvals. All governmental approvals under applicable
Laws (including those listed in Exhibit 3.04) required for the consummation of
the transactions contemplated hereby shall have been obtained or made and all
waiting periods specified under applicable Laws, and all extensions thereof, the
termination or expiration of which is necessary for such consummation, shall
have terminated or expired; and

(c)        No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting the consummation of such transactions.

SECTION 6.02. Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a)        Representations, Warranties and Covenants. The representations and
warranties of the Seller in this Agreement shall be true and correct on and as
of the date of this Agreement, and shall be true and correct on and as of the
date of Closing as though such representations and warranties were made on and
as of such date (except for representations and warranties which address matters
only as to a specified date, which representations and warranties shall be true
and correct with respect to such specified date), except where the failure of
such representations or warranties to be true and correct would not,
individually or in the aggregate with other such failures to be true and
correct, materially and adversely affect the ability of the Seller to consummate
the sale of the Sale

 

11

 


--------------------------------------------------------------------------------



 

Shares. The Purchaser shall have received a certificate to such effect signed on
behalf of the Seller by a duly authorized officer of the Seller.

(b)        Governmental Approvals. All governmental approvals under applicable
Laws (including those listed in Exhibit 3.04) required for the consummation of
the transactions contemplated hereby shall have been obtained or made and all
waiting periods specified under applicable Laws, and all extensions thereof, the
termination or expiration of which is necessary for such consummation, shall
have terminated or expired; and

(c)        No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting the consummation of such transactions.

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

SECTION 7.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a)        by either the Purchaser or the Seller in the event that any
Governmental Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement shall have become final and
nonappealable; or

(b)

by the mutual written consent of the Seller and the Purchaser.

SECTION 7.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 7.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
that nothing herein shall relieve either party from liability for any breach of
this Agreement occurring prior to such termination.

ARTICLE VIII

 

GENERAL PROVISIONS

SECTION 8.01. Expenses. (a) Except as otherwise specified in this Agreement, all
costs and expenses, including, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

(b)           Notwithstanding any other provision in this Agreement or any
provision of the Stamp Duty Ordinance, each of the Purchaser and the Seller
shall be liable for one-half share of the Final Stamp Duty (it being understood
that such one-half share shall be in an amount equal to $882,000, being 0.1% of
the Purchase Price). Notwithstanding Section 2.06(a), the

 

12

 


--------------------------------------------------------------------------------



 

Purchaser shall be entitled to deduct $882,000 from the amount of the Purchase
Price due to the Seller prior to payment of the Purchase Price by wire transfer
in immediately available funds to the Purchase Price Bank Account.

(c)           (i)      In the event that the Seller’s one-half share of the
Final Stamp Duty is less than $882,000 as a result of any determination by the
IRSO of the Final Stamp Duty, the Purchaser shall pay to the Seller an amount
equal to the difference between (1) $882,000, and (2) 50% of the Final Stamp
Duty within three Business Days after the date of such determination to the
Purchase Price Bank Account.

(ii)         In the event that the Seller’s one-half share of the Final Stamp
Duty is more than $882,000 as a result of any determination by the IRSO of the
Final Stamp Duty, the Seller shall pay to the Purchaser an amount equal to the
difference between (1) 50% of the Final Stamp Duty, and (2) $882,000 within five
Business Days after the date of such determination to an account designated by
the Purchaser.

(iii)        The Purchaser shall, as soon as practicable and in any event within
two Business Days after the date of determination by the IRSO of the Final Stamp
Duty, provide the Seller with a copy of such determination.

SECTION 8.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.02):

(a)

if to the Seller:

 

 

 

W1-2-DO1R

 

Weixin Software Park

 

South of Science Park, Nanshan

 

Shenzhen 518057, P.R. China

 

Attention: Guo Ping

 

Telephone: 86-755-2153-5036

 

Fax: 86-755-2153-4006

 

 

with a copy to:

 

 

 

Shearman & Sterling LLP

 

12th Floor, East Tower, Twin Towers

 

B12 Jianguomenwai Dajie

 

Beijing, 100022

 

Telecopy: (86 10) 6563-6000

 

Attention: Lee Edwards, Esq.

 

 

13

 


--------------------------------------------------------------------------------



 

 

 

(b)

if to the Purchaser:

 

 

 

c/o

 

3Com Corporation

 

350 Campus Drive

 

Marlborough, MA 01752

 

U.S.A.

 

Attention: Chief Administrative and Legal Officer

 

Telephone: 1.508.323.1000

 

Fax: 1.508.323.1044 and 1.508.323.1111

 

 

 

with a copy to:

 

 

 

Freshfields Bruckhaus Deringer

 

11th Floor

 

Two Exchange Square

 

Hong Kong

 

Attention: Teresa Ko

 

Telephone: 852-2846-3400

 

Fax: 852-2810-6192

 

 

 

and with a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

 

650 Page Mill Road

 

Palo Alto, CA 94304

 

Telecopy: (650) 493-6811

 

Attention: Larry W. Sonsini, Esq.

 

 

 

SECTION 8.03. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

SECTION 8.04. Entire Agreement. This Agreement (together with the provisions of
the Shareholders’ Agreement governing the Bid) constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and undertakings, both written and oral, between the Seller
and the Purchaser with respect to the subject matter hereof.

 

14

 


--------------------------------------------------------------------------------



 

 

SECTION 8.05. Assignment. This Agreement may not be assigned by operation of law
or otherwise without the express written consent of the Seller and the Purchaser
(which consent may be granted or withheld in the sole discretion of the Seller
or the Purchaser), as the case may be.

SECTION 8.06. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the Seller and the
Purchaser or (b) by a waiver in accordance with Section 8.07.

SECTION 8.07. Waiver. Either party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant hereto
or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

SECTION 8.08. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

SECTION 8.09. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

SECTION 8.10. Governing Law and Dispute Resolution. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State. Any
dispute arising out of or in connection with this Agreement or the transactions
contemplated hereby, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration in
Singapore in accordance with the Rules of Arbitration of the International
Chambers of Commerce (“ICC Rules”) by three arbitrators appointed in accordance
with the ICC Rules. The language of the arbitration shall be English. Any award
made in connection with the foregoing arbitration proceedings shall be final and
binding from the day it is made, and any judgment upon such award may be entered
and enforced in any court of competent jurisdiction. To the extent permitted by
applicable Law, the Parties hereby waive all rights to challenge any award of an
arbitral panel made under this Section 8.10. Nothing in this Section 8.10 shall
prevent either party at any time from seeking any interim declaratory or
interlocutory relief in aid of an arbitration or in connection with enforcement
proceedings including proceedings to enforce the arbitrators' award.

 

15

 


--------------------------------------------------------------------------------



 

 

SECTION 8.11. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

SECTION 8.12. Language. This Agreement is being executed in both English and
Chinese. Both language versions shall be equally valid and binding.

SECTION 8.13. Specific Performance. The parties agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity without the necessity of demonstration of the inadequacy of monetary
damages.

 

 

16

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

SHENZHEN HUAWEI INVESTMENT & HOLDING CO., LTD.

 

 

By:          /s/ Mr. Ren Zhengfei 

Name: Mr. Ren Zhengfei

Title: CEO

 

 

3COM TECHNOLOGIES

 

 

By:          /s/ Neal D. Goldman 

Name: Neal D. Goldman

 

Title: President and Secretary

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3.04

 

GOVERNMENTAL APPROVALS

 

(a)

Either:

 

(i)

approval by MOFCOM with respect to overseas investment matters relating to the
transactions contemplated hereby; or

 

(ii)

approval by a competent local counterpart of MOFCOM, as required by applicable
law (“Local MOFCOM”); provided that, notwithstanding anything in Section
5.01(a), both parties shall use their commercially reasonable efforts to obtain
confirmation that the Local MOFCOM has been delegated with the authority by
MOFCOM to approve the overseas investment matters relating to the transactions
contemplated hereby.

(b)

Approval by SAFE with respect to foreign exchange matters relating to the
transactions contemplated hereby.

(c)

No notice of hearing or further investigation has been issued by MOFCOM or the
State Administration of Industry and Commerce on or before:

 

(i)

thirty (30) working days after the filing of a merger report to these government
agencies, if such filing is required under PRC law for the transaction
contemplated hereby; or

 

(ii)

if the granting of approval referred to in paragraph (a)(i) is received by the
Purchaser before expiry of such thirty- (30) working day period, the date of
receipt by the Purchaser of the approval referred to in paragraph (a)(i),

or if such a notice of hearing or further investigation has been issued by
either of these government agencies, such issuing agency has either completed or
ceased to conduct such procedures in connection with the transactions
contemplated hereby.

 

 

 

 

 

 

 

 

 

 